Citation Nr: 1203821	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-30 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to March 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Philadelphia, Pennsylvania.

In December 2011, the Veteran testified before the undersigned Veteran's Law Judge at a videoconference Board hearing at the RO located in Philadelphia, Pennsylvania.  A transcript of the proceeding has been associated with the claims file.

Despite a determination reached by the RO in the Statement of the Case to reopen the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  With regard to the Veteran's application to reopen his claim of entitlement to service connection for a low back condition, as will be discussed below, the Board has determined that new and material evidence has been received, and, therefore, the claim is reopened.

The Veteran's claim for service connection for a low back condition is reopened, and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




FINDINGS OF FACT

1.  In March 1946, an unappealed RO decision denied the Veteran's claim for service connection for a spinal injury.

2.  Evidence received since the March 1946 RO decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back condition.


CONCLUSIONS OF LAW

1.  The unappealed March 1946 RO decision that denied the Veteran's claim for service connection for a spinal injury is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a low back condition has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a low back condition is reopened and remanded, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disorder.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted, and the claim is reopened.

An unappealed March 1946 RO decision denied the Veteran's claim for service connection for a spinal injury because, among other things, there was no evidence of a current disability.  Since the final March 1946 RO decision, the Veteran's VA treatment records dated from October 2008 to December 2010, as well as certain private treatment records, have been associated with the claims file.  An October 2008 MRI report relating to the Veteran's lumbar spine reflects an impression of disc and degenerative changes as noted above with areas of spinal stenosis and disc protrusion.  Also, an April 2009 letter written by Dr. W.C., the Veteran's private orthopedic surgeon, reflects that he noted that the Veteran reported a history of injuring his back "65 years ago," and that a diagnosis of severe bilateral peroneal neuropathy from probable spinal stenosis was recorded.

Because new evidence received since the final March 1946 RO decision includes medical evidence of a currently diagnosed low back condition, the Board finds that new and material evidence has been received, and, therefore, the Veteran's claim is reopened.

At this point, however, the Board will not adjudicate the reopened claim, as further development is necessary as explained below.


ORDER

As new and material evidence has been received regarding the Veteran's claim of service connection for a low back condition, the Veteran's claim is reopened; to that extent only, the appeal is granted.


REMAND

The Veteran served on active duty from November 1943 to March 1946.  He claims that he had preexisting low back  and left shoulder conditions that were aggravated by service.  In the alternative, the Veteran essentially contends that he incurred left shoulder and low back conditions in service.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claims.  

By way of background, the Veteran has reported that, prior to service, he injured his low back in a sledding accident in 1934, and that he injured both his low back and his left shoulder playing football in 1936.  See Statement, March 2008.  He further reports that he underwent surgery for a left shoulder separation in 1937 (apparently as a result of the football injury).  See id; see also Claim, November 2007.  The Veteran alleges that his low back and left shoulder conditions were aggravated in service around October 1944 during basic training from moving 30-gallon GI cans of sand.  See Form 9 appeal; see also Statement, November 2007; Board Hearing Transcript at 4.  He further alleges subsequent aggravation in service from lifting and moving heavy equipment to repair 40mm anti-aircraft artillery.  See Form 9 appeal.  The Veteran alleges that he was treated in service for his low back and left shoulder conditions in October 1944 after he completed boot camp and had been sent to Quantico for ordinance schooling, which treatment he reports included a back massage.  See Board Hearing Transcript at 5; Form 9 appeal.  The Veteran asserts that he did not report any low back or left shoulder problems during basic training because he did not want to be called a "wimp" by his drill instructor and because he did not want to "wash out" of the Marine Corps.  See Form 9; Board Hearing Transcript at 4.  The Veteran alleges that he has experienced continued symptomatology, including pain in his low back and left shoulder, since service.  See Statement, November 2007; see also Board Hearing Transcript at 6 (wife).

As an initial matter, the Board notes that the Veteran's service treatment records include an October 1944 treatment record (Quantico dispensary) that reflects that the Veteran was found not fit for combat duty due to a chronic dislocated shoulder (whether right or left was not noted), and due to low back disease.  In addition, the Board notes that the Veteran's November 1943 induction examination report reflects that a five inch scar was noted on or around the Veteran's left shoulder.

As noted above, with regard to the Veteran's low back, an October 2008 MRI report relating to the Veteran's lumbar spine reflects an impression of disc and degenerative changes as noted above with areas of spinal stenosis and disc protrusion, and an April 2009 letter written by Dr. W.C. reflects a diagnosis of severe bilateral peroneal neuropathy from probable spinal stenosis was recorded.  With regard to the Veteran's left shoulder, a March 2008 aid and attendance VA examination report reflects that the examiner noted that the Veteran has limited use of his left shoulder and left arm due to multiple dislocations and surgery.

The Veteran has not been provided with a VA examination relating to his claims for service connection for low back and left shoulder conditions.  In light of the recent medical evidence of a diagnosed low back condition, the medical evidence tending to indicate that the Veteran may have a left shoulder condition, and the October 1944 service treatment record reflecting the Veteran was unfit for combat due to a chronic dislocated shoulder and low back disease, the Board finds that the evidence meets the low threshold requirement for a VA examination, and that a remand is necessary so that the Veteran may be afforded a VA examination to address the nature and etiology of any low back and left shoulder condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any low back and left shoulder condition.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, conducting a thorough examination, and identifying the nature of any low back and left shoulder condition, the examiner should render an opinion on the following questions:

a. As to any low back or left shoulder disability identified, what is the likelihood that such disability preexisted his active service, and, if so, the likelihood that such disorder was aggravated by his active service (i.e., whether it underwent an increase in severity beyond the natural progression of such a disorder, as distinguished from temporary or intermittent flare-ups that do not result in a worsening of the underlying disorder), or 

b. If is determined that any low back or left shoulder disability identified on examination did not preexist service, is it at least as likely as not that such disability is related to service.  Please note an October 1944 service treatment record reflecting diagnosed chronic dislocated shoulder and low back disease.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran does not have a low back or left shoulder condition that is related to service, either through causation or aggravation, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Then, readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


